Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Pagel of 16

Fill in this information to identify the case:

Debtor Name SuMmit Family Restaurants Inc

United States Bankruptcy Court for the: District of Colorado

: CL) Check if this is an
. 2:21-bk-1 oe
Case number. 2:2 1-bk-13328: MER amended filing

 

 

Official Form 425C

 

 

Monthly Operating Report for Small Business Under Chapter 11 12/17

Month: June1- 30, 2021 Date report filed: 07/21/2021
MM/DD/YYYY

Line of business: Restaurant NAISC code: 722511

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury
that | have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Ron Dowdy das
Original signature of responsible party —

+
Printed name of responsible party Ron Dowdy’

ww 1. Questionnaire

Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.

 

 

Yes No NIA

If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? id 4 4
2. Do you plan to continue to operate the business next month? wi CJ Q
3. Have you paid all of your bills on time? Ww OQ OQ
4. Did you pay your employees on time? wi Q QO
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? wi W OQ
6. Have you timely filed your tax returns and paid all of your taxes? F) Q) a
7. Have you timely filed all other required government filings? Fi Q) QO)
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? O Q |
9. Have you timely paid all of your insurance premiums? F) Q) Q

if you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
10. Do you have any bank accounts open other than the DIP accounts? =) w L)
11. Have you sold any assets other than inventory? O Wi QO
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? = wi O
13. Did any insurance company cancel your policy? O wi L)
14. Did you have any unusual or significant unanticipated expenses? =) wi Q
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? Q) wi Q
16. Has anyone made an investment in your business? Q) wi QC)

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page2 of 16

Debtor Name Summit Family Restaurants Inc Case number 2:21-bk-13328-MER

 

 

17. Have you paid any bills you owed before you filed bankruptcy?

OO
& &
Oo

18, Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?

 

| ££ Summary of Cash Activity for All Accounts

19. Total opening balance of all accounts
/ / ¢ 924,269.00
This amount must equal what you reported as the cash on hand at the end of the month in the previous —

month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

20. Total cash receipts

Attach a listing of all cash received for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.

Report the total from Exhibit C here. $__1,129.00

21. Total cash disbursements

Attach a listing of all payments you made in the month and label it Exhibit D. List the

date paid, payee, purpose, and amount. Include all cash payments, debit card

transactions, checks issued even if they have not cleared the bank, outstanding

checks issued before the bankruptcy was filed that were allowed to clear this month,

and payments made by other parties on your behalf. Do not attach bank statements

in lieu of Exhibit D. =§ 91 580.00

Report the total from Exhibit D here.

22. Net cash flow
; + 3 -90,451.00
Subtract line 21 from line 20 and report the result here. —

This amount may be different from what you may have calculated as net profit.

23. Cash on hand at the end of the month

Add line 22 + line 19. Report the result here.
= ¢ 833,818.00
Report this figure as the cash on hand at the beginning of the month on your next operating report ——————

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

Se 3. Unpaid Bills

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

 

24. Total payables $ 0
(Exhibit E)

 

Official Farm 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page3 of 16

Debtor Name Summit Family Restaurants Inc Case number 2.21-bk-13328-MER

 

ez 4. Money Owed to You

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F
Identify who owes you money, how much is owed, and when payment is due. Report the total from

 

 

 

 

 

 

 

Exhibit F here.
25. Total receivables $ 0.00
(Exhibit F)
ore 5. Employees
26. What was the number of employees when the case was filed? 0
27. What is the number of employees as of the date of this monthly report? a6
me: Professional Fees
28. How much have you paid this month in professional fees related to this bankruptcy case? $ 0
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ 0
30. How much have you paid this month in other professional fees? $ i)
31. How much have you paid in total other professional fees since filing the case? $ 0
ae 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any
Column A Column B Column C
Projected — Actual = Difference
Copy lines 35-37 from Copy lines 20-22 of Subtract Column B
the previous month's this report. from Column A.
report.
32. Cash receipts $ 300.00 -— gs 1,129.00 = § 829.00
a3 ‘Cash dlebursements g 81,000.00 = g 91,580.00 7 = ~g -10,580.00
G4 ‘Neb cash flow ig -80,700.00 — gs -90,451.00 g -9,751.00
35. Total projected cash receipts for the next month: $ __ 2,000.00.

36. Total projected cash disbursements for the next month

37. Total projected net cash flow for the next month:

- 5 175,000.00

= 5 -173,000.00

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11

page 3
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page4 of 16

Debtor Name SUMmit Family Restaurants Inc Case number 2:2 1-bk-13328-MER

= 8. Additional Information

If available, check the box to the left and attach copies of the following documents.

 

 

Mf 38. Bank statements for each open account (redact all but the last 4 digits of account numbers).
( 139. Bank reconciliation reports for each account.

(J 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

() 41. Budget, projection, or forecast reports.
Q

42. Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case:21-13328-MER Doc#:92 Filed:07/21/21

Summit Family Restaurants Inc.
Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11

Exhibits

Exhibit A
None

Exhibit B
None

Exhibit C

Attached a listing of all cash received for the month:

Cash Sales
Credit Card Sales

Exhibit D
Listing of all payments made in the month:

Date Paid Payee
6/1/2021 ARS MECHANICAL
6/1/2021 XCEL ENERGY-ELEC
6/1/2021 XCEL ENERGY-GAS
6/1/2021 BSV LAMONT JCRS LLC
6/4/2021 Regions Bank
6/4/2021 PR Office America
6/7/2021 First Data Merch
6/9/2021 CENTURYLINK
6/9/2021 PINNACOL ASSURANCE
6/14/2021 REPUBLIC SERVICES
6/18/2021 PR Office America
6/18/2021 Regions Bank
6/23/2021 KATIE WOOLEY
6/23/2021 XCEL ENERGY
6/23/2021 XCEL ENERGY
6/29/2021 AFFORDABLE FIRE & SAFETY
6/29/2021 INTERMOUNTAIN BOILERWORX
6/30/2021 CENTURYLINK
6/30/2021 SYSCO
6/30/2021 Regions Bank
6/30/2021 Regions Bank
6/30/2021 Regions Bank
Total

Exhibit E

Listing of all debts incurred since filing bankruptcy but have not been paid:

Date Incurred Payee
None

Exhibit F
None

Purpose
Repairs
Electric

Gas

Rent

Wire Fee

PR & PR Tax
Credit Card Fees
Utility
Workers Comp
Utility

PR & PR Tax
Wire Fee
POS

Electric

Gas

Repairs
Repairs
Utility
Supplies
Monthly Fee
Monthly Fee
Monthly Fee

Purpose

Entered:07/21/21 11:25:45 Page5d of 16

385.79
743.46

1,129.25

Amount
750.00
2,422.26
2,238.38
31,808.75
25.00
8,608.40
125.00
842.67
371.00
834.80
21,812.58
25.00
285.20
4,525.33
4,517.83
2,035.00
9,300.00
255.30
761.24
12.00
12.00
12.00

91,579.74

Due Date

Cleared 6/16/2021
Cleared 6/03/2021
Has not cleared

Cleared 6/08/2021

Cleared 6/15/2021
Cleared 6/14/2021
Cleared 6/18/2021

Cleared 6/29/2021
Cleared 6/29/2021
Cleared 6/29/2021
Has not cleared
Has not cleared
Has not cleared
Has not cleared

Amount
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case:21-13328-MER_ Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Pageé6é of 16
Regions Bank
” ee : Orange City Office
REGIONS 2626 Enterprise Road
Orange City, FL 32763
SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION 2
PO BOX 938
DELAND FL 32721-0938
ACCOUNT # oper 7779
092
Cycle 26
Enclosures 0
Page 1 of 3
LIFEGREEN BUSINESS CHECKING
May 29, 2021 through June 30, 2021
SUMMARY
Beginning Balance $924,389.66 Minimum Balance $846,639
Deposits & Credits $385.79 + Average Balance $881.877
Withdrawals $31,020.98 -
Fees $0.00 -
Automatic Transfers $0.00 +
Checks Converted $9,877.96 -
Checks $36,850.88 -
Ending Balance $847,025.63
DEPOSITS & CREDITS
06/30 Deposit - Thank You 385.79
WITHDRAWALS
06/04 Bank Debit 200.00
06/04 Bank Debit 200.00
06/04 Bank Debit 200.00
06/04 Bank Debit 8,608.40
06/18 Bank Debit 21,812.58
Total Withdrawals $31,020.98
CHECKS CONVERTED BY MERCHANT TO ELECTRONIC WITHDRAWALS
Date Check No, Description of Check Payment Amount
06/18 1090 Allied Waste Svc Check Pymt 834.80
06/29 1092 XcelEnergy Xcelenergy 91179116251009 4,525.33
06/29 1093 Xcel Energy Xcelenergy 91179071809018 4,517.83
Total Checks Converted $9,877.96

Checks that are converted by a merchant to an electronic withdrawal are not returned to Regions. Therefore. if you receive
check enclosures or check images with your monthly statement, checks listed above are not included with this statement

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

fous aon
LENDER

Thank You For Banking With Regions!

2021 Regions Bank Member FDIC All loans subject to credit approval
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page7 of 16

Regions Bank
7 ; pig Orange City Office
it be, id) SS 2626 Enterprise Road
Orange City, FL 32763

2
SUMMIT FAMILY RESTAURANT INC

DEBTOR IN POSSESION tere r
Been ACCOUNT #  @@@m87779
DELAND FL 32721-0938 092
Cycle 26
Enclosures 0
Page 2 of 3

 

 

 

Date Check No Amount Date Check No. Amount

 

 

06/01 1083 371.00 06/15 1088 842 67
06/16 1084 750.00 06/14 1089 371.00
06/03 1085 2,422.26 06/29 1091 * 285,20
06/08 1087 * 31,808.75

Total Checks $36,850.88

* Break In Check Number Sequence. Missing items may appear in the "Checks Converted by Merchant to Electronic
Withdrawals" section of the statement.

 

 

 

 

Date Balance Date Balance Date Balance

 

 

 

06/01 924.018.66 06/14 $80,208.25 06/18 855,968.20
06/03 921,596.40 06/15 879,365.58 06/29 846,639.84
06/04 912,388.00 06/16 878,615.58 06/30 847,025.63
06/08 880,579.25

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Pages of 16

 

Page 3 of 3
Easy Steps to Balance Your Account 4a List any checks, payments, transfers or other
withdrawals from your account that are not on
Checking this statement.
7 Account
| sarc: | Check
1. Write here the amount shown on | $ No Amount
| statement for ENDING BALANCE | is =
| §
} 2. Enter any deposits which have not been $ :
credited on this statement. + $
| $
3. Total lines 1&2 $ Lf
= | $
} - - -— | $
4. ___ Enter total from 4a $ | $
(column on right side of page) - $
$
5. | Subtract line 4 from line 3. $ '$
| This should be your checkbook balance. | = 1 ‘
8
$

Total Enter in
Line 4 at Left

The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

Summary of Our Error Resolution Procedures
In Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at 1-800-734-4667
or write us at
Regions Electronic Funds Transfer Services
Past Office Box 413
Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
(1) Tell us your name and account number.
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe itis an error or why you need more information
(3) Tell us the dollar amount of the suspected error.
if you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation.
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your compiaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error.

If we decide there was no error, we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of
the documents that we used in our investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment Ri - Return item CR - Credit SC - Service Charge OD - Overdrawn
EB - Electronic Banking NSF - Nonsufficient Funds APY - Annual Percentage Yield FWT - Federal Withholding Tax "Break in Number Sequence
 

 

 

 

 

 

 

 

 

 

 

 

Case:21-13328-MER , Doct 22, Filed:07/21/21 Entered:07/21/21 11:25:45 Page9 of 16
. oo sy Orange City Office
R I ( FE I { ) N % 2626 Enterprise Road
Orange City, FL 32763
SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION >
PO BOX 938
DELAND FL 32721-0938
ACCOUNT # @eemenr7795
092
Cycle 26
Enclosures 0
Page 1 of 3
LIFEGREEN BUSINESS CHECKING
May 29, 2021 through June 30, 2021
SUMMARY
Beginning Balance $100.00 Minimum Balance $100
Deposits & Credits $943.46 Average Balance $379
Withdrawals $125.00
Fees $12.00
Automatic Transfers $0.00 +
Checks $0.00 -
Ending Balance $906.46
DEPOSITS & CREDITS
06/04 Deposit - Thank You 200.00
06/07 Square Inc 210607p2 Summit Family 16.21
06/09 Square Inc 210609p2 Summit Family 6.11
06/10 Square Inc 210610p2 Summit Family 9.99
06/14 Square Inc 210614p2 Summit Family 22.13
06/14 Square Inc 210614p2 Summit Family 72.72
06/15 Square Inc 210615p2 Summit Family 9 52
06/16 Square Inc 210616p2 Summit Family 9.23
06/17 Square Inc 210617p2 Summit Family 46.47
06/18 Square Inc 210618p2 Summit Family 93 80
06/21 Square Inc 210621p2 Summit Family 18.81
06/21 Square Inc 210621p2 Summit Family 27.78
06/22 Square Inc 210622p2 Summit Family 36.87
06/23 Square Inc 210623p2 Summit Family 75.26
06/25 Square Inc 210625p2 Summit Family 37.05
06/28 Square Inc 210628p2 Summit Family 34.70
06/28 Square Inc 210628p2 Summit Family 158.35
06/29 Square Inc 210629p2 Summit Family 43.36
06/30 Square Inc 210630p2 Summit Family 25.10
Total Deposits & Credits $943.46
WITHDRAWALS
06/07 First Data Merch Telephone 14003100000346 043000097520000 125.00

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)

Thank You For Banking With Regions!

or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

[ENDER 2021 Regions Bank Member FDIC Ail loans subject to credit approval
Case:21-13328-MER Doc#:92 Filed:07/21/21
Regions Bank

ar

PCr TAN:
iu Ff (,44) YS

Orange City Office
2626 Enterprise Road

Orange City, FL 32763

Entered:07/21/21 11:25:45 Page10 of 16

 

 

 

 

 

 

 

 

 

2
SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION
aplicatak ACCOUNT #  ‘S@mRF7795
DELAND FL 32721-0938 092
Cycle 26
Enclosures 0
Page 2o0f3
06/30 Monthly Fee 12.00
Date Balance Date Balance Date Balance
06/04 300.00 06/16 320.91 06/23 619.90
06/07 191.21 o6/17 367.38 06/25 656.95
06/09 197 32 06/18 461.18 06/28 850.00
06/10 207.31 06/21 507.77 06/29 893.36
06/14 302.16 06/22 544.64 06/30 906.46
06/15 311.68

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page11 of 16

 

 

Page 3 of 3
Easy Steps to Balance Your Account 4a List any checks, payments, transfers or other
. withdrawals from your account that are not on
Checking this statement
Account
| _
Check
1; | Write here the amount shown on $ No Amount
statement for ENDING BALANCE ,
|
| — | =
| S$
2. | Enter any deposits which have notbeen | $ [—
| credited on this statement. + | | 3
| | $
3. Total lines 1 & 2 ls he
|= $
| | 3
4 Enter total from 4a $ | '$
(column on right side of page) - E
| a \$
3; Subtract line 4 from line 3. $ $
| This should be your checkbook balance. == | aa §
|
| $
$
Total Enter in

Line 4 at Left

The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

Summary of Our Error Resolution Procedures
In Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at 1-800-734-4667
or write us at
Regions Electronic Funds Transfer Services
Post Office Box 413
Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
(1) Tell us your name and account number.
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe itis an error or why you need more information.
(3) Tell us the dollar amount of the suspected error.
if you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. if, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made. we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error.

If we decide there was no error, we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of
the documents that we used in our investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment RI - Return Item CR - Credit SC - Service Charge OD - Overdrawn
EB - Electronic Banking NSF - Nonsufficient Funds APY - Annual Percentage Yieid FWT - Federal Withholding Tax “Break in Number Sequence
Case:21-13328-MER RERSHE Bénk Filed:07/21/21

Orange City Office

R t- q ' i 4 ) A * 2626 Enterprise Road

Orange City, FL 32763

SUMMIT FAMILY RESTAURANT INC
DEBTOR IN POSSESION

PO BOX 938

DELAND FL 32721-0938

Entered:07/21/21 11:25:45 Page12 of 16

2

ACCOUNT # ouemmr7 752
092

Cycle 26

Enclosures 0

Page 1 of 3

 

 

LIFEGREEN BUSINESS CHECKING

May 29, 2021 through June 30, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMMARY
Beginning Balance $50.00 Minimum Balance $50
Deposits & Credits $30,620.98 + Average Balance $183
Withdrawals $30,420.98 -
Fees $62.00 -
Automatic Transfers $0.00 +
Checks $0.00 -
Ending Balance $188.00
DEPOSITS & CREDITS
06/04 Deposit - Thank You 200.00
06/04 Deposit - Thank You 8,608.40
06/18 Deposit - Thank You 21,812.58
Tota! Deposits & Credits $30,620.98
WITHDRAWALS
06/04 Wire Transfer National Payme 8,608.40
06/18 Wire Transfer Mational Payme 21,812.58
Total Withdrawals $30,420.98
Fees
06/04 Wire Transfer Wire Fee 25.00
06/18 Wire Transfer Wire Fee 25.00
06/30 Monthly Fee 12.00
Total Fees $62 00
DAILY BALANCE SUMMARY
Date Balance Date Balance Date Balance
06/04 225.00 06/18 200.00 06/30 188.00

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

Thank You For Banking With Regions!

LENDER «2021 Regions Bank Member FDIC. All loans subject to credit approval
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page13 of 16

Regions Bank
_* Orange City Office
ress 2626 Enterprise Road
Orange City, FL 32763

2
SUMMIT FAMILY RESTAURANT INC

DEBTOR IN POSSESION oeeerT
cre ACCOUNT # 752
DELAND FL 32721-0938 092
Cycie 26
Enclosures 0
Page 2 of 3

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.
Case:21-13328-MER Doc#:92 Filed:07/21/21 Entered:07/21/21 11:25:45 Page14 of 16

 

 

Page 3of3
Easy Steps to Balance Your Account 4a List any checks, payments, transfers or other
- withdrawals from your account that are not on
Checking this statement.
Account
| Check
4. Write here the amount shown on $ No Amount
| | statement for ENDING BALANCE | - : —
| - | |
a | ‘
2. | Enter any deposits which have not been $
| credited on this statement. \+ | $
| | $
| $
3. | Total lines 1&2 $ |
| = | $
| ——-| 5
4 | Enter totai from 4a $ $
| (column on right side of page) | - S$
| |
- | |$
5. | Subtract line 4 from line 3. | $ | §
| | This should be your checkbook balance. = - $
| |
| ;
| $

 

Total Enter in
Line 4 at Left

The law requires you to use "reasonable care and promptness” in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

Summary of Our Error Resolution Procedures
In Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at 1-800-734-4667
or write us at
Regions Electronic Funds Transfer Services
Post Office Box 413
Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
(1) Tell us your name and account number.
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe itis an error or why you need more information.
(3) Tell us the dollar amount of the suspected error.
if you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your compiaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error.

if we decide there was no error, we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of
the documents that we used in our investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment RI - Return Item CR - Credit SC - Service Charge OD - Overdrawn
EB - Electronic Banking NSF - Nonsufficient Funds APY - Annual Percentage Yield FWT - Federal Withholding Tax “Break in Number Sequence
Case:21-13328-MER Doc#: 2 Filed:07/21/21
Regions Bank

ER + . . Orange City Office
R EG : ON “, -- 2626 Enterprise Road
Orange City, FL 32783

SUMMIT FAMILY RESTAURANT INC

DEBTOR IN POSSESION
PO BOX 938
DELAND FL 32721-0938

Entered:07/21/21 11:25:45

ACCOUNT #

Cycle
Enclosures
Page

Page15 of 16

penne 7 787

092
26

1of2

 

 

LIFEGREEN BUSINESS CHECKING
May 29, 2021 through June 30, 2021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUMMARY
Beginning Balance $100.00 Minimum Balance $100
Deposits & Credits $200.00 + Average Balance $263
Withdrawals $0.00 -
Fees $12.00 -
Automatic Transfers $0.00 +
Checks $0.00 -
Ending Balance $288.00
DEPOSITS & CREDITS
06/04 Deposit - Thank You 200.00
FEES
06/30 Monthly Fee 12.00
- DAILY BALANCE SUMMARY
Date Balance Date Balance
06/04 300.00 06/30 288.00

 

 

You may request account disclosures containing
terms, fees, and rate information (if applicable)
for your account by contacting any Regions office.

 

 

For all your banking needs, please call 1-800-REGIONS (734-4667)
or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)

uc ein

LENDER

Thank You For Banking With Regions!

2021 Regions Bank Member FDIC. All loans subject to credit approval
Case:21-13328-MER Doc#:92 Filed:07/21/21 lEntered:07/21/21 11:25:45 Page16 of 16
Page 2of2

Easy Steps to Balance Your Account 4a List any checks, payments, transfers or other
withdrawals from your account that are not on

 

Checking this staternent.
/ ; Account : -
| 1 | Write here the amount shown on | b | | oes |
. | i No. | A t
| staternent for ENDING BALANCE | = ; a
|
| = | $ - |
2. Enter any deposits which have not been $ — = ——— |
| credited on this statement. + | | _ | $ |
| | - $
— 4
3. | Totallines 1&2 $ ; Ee
= - S$ | |
| : - | | : 4% | |
4. | Enter total from 4a $ | $
(column on right side of page) - | ig.

|_ pS + — ls L =

$
;} 5. | Subtract line 4 from line 3. | $ | ST 5 : |
| This should be your checkbook balance. | = | t— . —— e -
= = [— ; | $ |
$s |

Total Enter in |
Line 4 at Left

The law requires you to use "reasonable care and promptness” in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
ciaims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

Summary of Our Error Resolution Procedures
In Case of Errors or Questions About Your Electronic Transfers
Telephone us toll-free at 1-800-734-4667
or write us at
Regions Electronic Funds Transfer Services
Post Office Box 413
Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no jater than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
(1) Tell us your name and account number.
(2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe itis an error or why you need more information.
(3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error.

If we decide there was no error, we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of
the documents that we used in our investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION

ADJ - Adjustment RI - Return ftern OR - Credit SC - Service Charge OD - Overdrawn
EB - Electronic Banking NSF - Nonsufficient Funds APY - Annual Percentage Yield FWT - Federal Withholding Tax “Break in Number Sequence
